Exhibit 99.1 For immediate release. Contact: John Van Blaricum Mediware Finalizes Acquisition of SciHealth, Inc. Acquisition includes more than 100 customer facilities and launches complementary software solutions for Mediware customers. LENEXA KS, June 19, 2009 Mediware Information Systems (NASD: MEDW), a provider of ClosedLoop™ blood and medication management software solutions, announced today that it has finalized the acquisition of Atlanta-based SciHealth, Inc. The purchase, which was announced on May 20, includes a cash payment of $2.0M as well as a potential earn-out based on defined performance achievements. All SciHealth employees were retained and business unit operations will continue to be based out of Atlanta. SciHealth developed and markets Insight™, a business and clinical intelligences software package used in more than 100 hospitals to manage performance metrics. The Insight software enables care providers to save money and improve patient care. Customers include large academic hospitals such as Vanderbilt; prestigious networks, such as Emory, Novant and the U.S. Military Health System; and smaller critical access facilities such as Randolph Medical Center. “The acquisition of SciHealth has many exciting attributes for Mediware and our customers,” said Thomas Mann, Mediware’s president and chief executive officer. “It provides us with a portfolio of complementary products and capabilities that we feel will be of high interest to our existing 1400 customer facilities.
